PER CURIAM.
Sheila Davis pleaded nolo contendere to charges of purchase and possession of cocaine as a result of activities that took place prior to the effective date of section 775.021(4), Florida Statutes (Supp.1988). She reserved her right to appeal the denial of her motion to dismiss.
This case is controlled by Carawan v. State, 515 So.2d 161 (Fla.1987), and Lewis v. State, 545 So.2d 427 (Fla. 2d DCA 1989). Although we reverse the lesser conviction for possession, remand is unnecessary because Davis’s sentence remains within the range recommended in the guidelines.
RYDER, A.C.J., and LEHAN and PATTERSON, JJ., concur.